MEMORANDUM **
Aurelio Salvador Catarino, a native and citizen of Mexico, petitions pro se for review of the Board of Immigration Appeals’ (“BIA”) summary affirmance of an immigration judge’s (“IJ”) decision denying his application for cancellation of removal under 8 U.S.C. § 1229b(b). We review the IJ’s decision as the final agency determination. See Falcon Carriche v. Ashcroft, 350 F.3d 845, 849 (9th Cir.2003). We review constitutional claims de novo, Torres-Aguilar v. INS, 246 F.3d 1267, 1271 (9th Cir.2001), and we deny the petition for review in part, and dismiss it in part.
Catarino’s due process challenge to the BIA’s summary affirmance of the IJ’s decision is foreclosed by Falcon Carriche. See 350 F.3d at 849-52.
We do not reach Catarino’s contentions with respect to his satisfaction of the ten-*561year continuous physical presence requirement because we lack jurisdiction to review the IJ’s determination that Catarino failed to demonstrate “exceptional and extremely unusual hardship.” See Romero-Torres v. Ashcroft, 327 F.3d 887, 889-90 (9th Cir.2003).
The Clerk is directed to stay the mandate pending the issuance of the mandate in Desta v. Ashcroft, No. 03-70477, and further order of this Court.
PETITION FOR REVIEW DENIED in part, DISMISSED in part.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.